The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

The Appeal Brief filed on 5/4/2022 has been considered.  All rejections addressed in the Brief have been withdrawn and a new rejection is presented below.  Examination of the instant application has been re-opened.

Election/Restrictions
Applicant's election with traverse of the required species in the reply filed on 2/28/17 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden on the Examiner if all species were examined together.  This is not found persuasive because this application was filed as a 371 and therefore search burden is not a factor to be considered in determining if different inventions and/or species should be addressed via an election requirement.
*However, upon further consideration, the species election requirement for Grouping 
A)-1)-iii) has been withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4 and 7-17, 19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/17.
	Claims 1, 3, 5, 23 and 24 are examined on the merits.  Claims 23 and 24 are newly presented.

Claim Objections
(New Objection) Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(New Rejection) Claim(s) 1, 5, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carter and Strayer (US PGPub 2009/0004141).


A method for reducing antigenic drift or viral reassortment in a human comprising determining if the human has been exposed to or infected by an avian influenza virus,
and administering to the exposed or the infected human o-interferon;
wherein the a-interferon comprises seven species of a-interferon comprises a-interferon species a2, a4, a7, a8, a10, a16 and a17;
wherein the a-interferon is administered intravenously, subcutaneously, intramuscularly, or intranasally.
*Alferon N contains these 7 species of a-interferon.


	Carter and Strayer teach Alferon N, which is an injectable solution of 5,000,000 IU/ml. [see paragraph 10]  They further teach that interferon alpha mixture should be used for avian influenza infections. [see paragraph 2]  Carter and Strayer also teach in paragraph 13: 
           [The recommended dosage of the components will depend on the clinical status of the patient and the experience of the clinician in treating similar infection. As a general guideline, dosage of Alferon N Injection ® utilized for systemic infections is 5 to 10 million units (sq) thrice weekly….]
	Carter and Strayer teach that orally administering Alferon at a lower dose than Alferon N inhibits influenza viruses in monkeys and suggest that humans be given Alferon to combat an influenza viral infection. [see claims 1, 4 and 6]  
	While Carter and Strayer do not provide a specific method of administering Alferon N to a human to reduce antigenic drift or viral reassortment of influenza viruses, their teachings would motivate one of ordinary skill in the art to administer alferon N to a human to combat avian influenza.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

	

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P BLUMEL/
Primary Examiner, Art Unit 1648